DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lindenberger (US 2020/0204058) in view of Kim (US 2020/0079233).

Claim 1: Lindenberger discloses a filter circuit (Figs.1 and 2) for preventing reverse inflow of electromagnetic waves (common mode and differential mode interference caused by the operation of the inverter, which would be imposed upon the DC source 1; see [0003]-[0006]), the filter circuit comprising:
a first capacitor (6) including one side terminal connected to a positive terminal of a vehicle battery (1, which is implemented within a vehicle; see [0002]) and the other side terminal connected to a negative terminal of the vehicle battery (see Fig.1, where 6 is between the positive and negative terminals of the battery);

a third capacitor (top 7) connected between one side terminal of the second capacitor and a ground (see Fig.1), 
a fifth capacitor (bottom 7) connected between the other side terminal of the second capacitor and the ground (see Fig.1), 
a transformer (8, described as a “toroidal core inductor which surrounds the supply lines”; see [0020]) having an input terminal connected to the second capacitor (see Fig.1);
a plurality of capacitors connected to an output terminal of the transformer in parallel (12, 11; see Figs.1 and 2); and
a first inductor (top inductor(s) between the third capacitor and 1) connected between the positive terminal of the vehicle battery (positive output of 1) and the one side terminal of the first capacitor (see Figs.1 and 2), and a second inductor (bottom inductor(s) between the fifth capacitor and the negative terminal of 1) connected between the negative terminal of the vehicle battery and the other side terminal of the first capacitor (see Figs.1 and 2).

    PNG
    media_image1.png
    667
    1027
    media_image1.png
    Greyscale

There are two differences between the recited invention and Lindenberger. First, Lindenberger discloses single capacitors 6 and 7 rather than the recited parallel capacitors (i.e. corresponding to the recited second, fourth, and sixth capacitors as indicated by the strikethrough annotation above). Second, while Lindenberger implies that 8 is a transformer (“a toroidally core inductor which surrounds the supply lines”), it is not explicitly stated that this component is a transformer.
Regarding the first difference, Kim discloses utilizing multiple capacitors in parallel in a similar filter (221, 211). See Fig.4, [0072], and [0074]. One known reason for utilizing parallel capacitors is to provide a desired capacitance value, as a total capacitance is equivalent to the sum of individual capacitor’s capacitance when provided in parallel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the recited capacitors in parallel with capacitors 6 and 7 of Lindenberger, as disclosed by Kim, in order to have provided a desired total capacitance equivalent to the sum of the capacitors connected in parallel.
Regarding the second difference, Kim discloses that a similar common mode filter comprising inductors may be accomplished by the use of a transformer (230), as implied by Lindenberger. See [0084] and Fig.3 of Kim and [0020] of Lindenberger. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the transformer of Kim as a suitable common mode filter element, implied by the disclosure of Lindenberger.

Claim 2: Lindenberger and Kim disclose wherein the first and second inductors are configured to block noise reversely introduced from a peripheral circuit connected to the plurality of capacitors (by cancelling CM and DM EMI generated by the inverter circuit of Lindenberger; see [0013] and [0014] of Lindenberger).
Claim 3: Lindenberger and Kim disclose wherein the first and second inductors are configured to block noise reversely introduced through the ground (e.g. Lindenberger is capacitor of filtering noise from ground through the third and fifth capacitors, due to the arrangement of the first and second inductors being positioned between the battery and the third and fifth capacitors).
Claim 4: Lindenberger and Kim disclose wherein one side terminal of the first inductor is connected to the positive terminal of the vehicle battery and the other side terminal of the first inductor is connected to the one side terminal of the first capacitor (see Figs.1 and 2).
Claim 5: Lindenberger and Kim disclose wherein one side terminal of the second inductor is connected to the negative terminal of the vehicle battery and the other side terminal of the second inductor is connected to the other side terminal of the first capacitor (see Figs.1 and 2).
Claim 6: Lindenberger discloses wherein the plurality of capacitors connected to the output terminal of the transformer in parallel include seventh to ninth capacitors (the three capacitors 12 and 11 shown in Fig.2).

Allowable Subject Matter
Claims 7-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does disclose the recited “third inductor connected between the positive terminal of the vehicle battery and a voltage sensor” within the overall context of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun (US 2015/0171817) and Kumar et al. (US 4,888,675) disclose similar power supply DM/CM filters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849